DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, 6-8 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, the limitation “a leader that is provided, among a front end of the flexographic printing plate precursor on a traveling direction side a rear end on an opposite side of the front end, at at least the front end”, is indefinite. Specifically, “at at least the front end”, is not clear. What exactly is applicant intending to claim.  It appears that there is an additional “at”, however the entirety of the claim does not make sense with respect to the last recitation of the claim. Applicant may be missing some terminology in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirakawa et al. (WO2019044319).
	With respect to claim 1, Shirakawa et al. teaches a washing device (Figure 1) that performs development using a washing solution (Q)while transporting an imagewise exposed flexographic printing plate precursor (70), the washing device comprising:
 a transporting unit (10) that transports the flexographic printing plate precursor (70) along a transport path (Dp) having a curved transport passage (Db) and a linear transport passage (refer to marked-up figure 1 in the detailed action, using a leader (70c and Paragraph 0040); and
[AltContent: textbox (Linear Transport Passage)][AltContent: textbox (Figure 1)][AltContent: arrow][AltContent: textbox (Linear Transport Passage)][AltContent: arrow]
    PNG
    media_image1.png
    415
    701
    media_image1.png
    Greyscale

 a developing portion (40) that performs the development by removing an unexposed portion of the flexographic printing plate precursor (70, Abstract, Paragraphs 0009, 0013, 0018, 0018, 0019 and many references throughout the prior art), 
wherein the transporting unit (10) transports the flexographic printing plate precursor (70) using a winding transmission method (Paragraph 0040).
	With respect to claim 12, Shirakawa et al. teaches the developing portion (40) performs development by immersing the flexographic printing plate precursor (70) in the washing solution (Q, Paragraphs 0001, 0013, 0015, 0036, Figure 5) or supplying the washing solution (Q) to the flexographic printing plate precursor.
	With respect to claim 13, Shirakawa et al. teaches the washing solution (Q) is an aqueous developer (Paragraphs 0009, 0041, 0042).
With respect to claim 14, Shirakawa et al. teaches a rinsing unit (14) that is provided on a downstream side of the developing portion (40) in a traveling direction of the flexographic printing plate precursor (70 and Figure 1), 
wherein the rinsing unit (14) supplies at least the washing solution (Q) to a surface of the flexographic printing plate precursor (70) from which the unexposed portion of the flexographic printing plate precursor (70) is removed (Paragraphs 0018, 0019, 0026, 0030, 0032 and many references throughout the prior art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Arnold et al. (US Publication 2015/0234280).
	With respect to claim 2, Shirakawa et al. teaches a leader (70c) that is provided, among a front end of the flexographic printing plate precursor (70) on a traveling direction side (Figure 1).  However, Shirakawa et al. does not explicitly disclose a rear end on an opposite side of the front end.
	Arnold et al. teaches a leader (20a, 21) with a rear end on an opposite side of a front end (20, 21 and Figure 1b).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the printing plate precursor taught by Shirakawa et al. to providing a leader on a rear end opposite a front end as taught by Arnold et al. for the purpose of facilitating the alignment of the printing plate precursor on the support surface and assures that the printing plate precursor can be held in tension on the support surface of the without inducing undue stress or torsion on the printing plate precursor.
	With respect to claim 10, Shirakawa et al. teaches the claimed invention with the exception of a back plate portion that is in contact with the flexographic printing plate precursor is provided at the linear transport passage, and a surface of the back plate portion, which is in contact with the flexographic printing plate precursor, is a plane.
	Arnold et al. teaches a back plate portion (40) that is in contact with the flexographic printing plate precursor (15) is provided at the linear transport passage, and a surface of the back plate portion (40, Paragraph 0043), which is in contact with the flexographic printing plate precursor (15), is a plane (Figures 3 a, 3b).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the printing plate precursor taught by Shirakawa et al. to providing a back plate portion as taught by Arnold et al. for the purpose of providing a stable support surface during conveyance.
With respect to claim 18, Shirakawa et al. teaches a leader (70c), however does not explicitly disclose a leader mechanism that expands and contracts in a traveling direction of the flexographic printing plate precursor.
Arnold et al. teaches a leader mechanism (20, 21) that expands and contracts in a traveling direction of the flexographic printing plate precursor (note: paragraph 0035 discloses a flexible leader therefore the flexibility of the leader can be considered to be able to expand/contract and Figure 1b).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the printing plate precursor taught by Shirakawa et al. to provide a leader that expands/contracts as taught by Arnold et al. for the purpose of sufficiently providing a stable hold of the precursor plate during transporting.

6.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Namihana (JP 08286388).
	With respect to claim 5, Shirakawa et al. teaches the claimed invention including a transporting unit (10) that fixes the leader (70a) to the transport belt (Paragraph 0040) and transports the flexographic printing plate precursor (70), however does not explicitly disclose the transporting unit uses a pair of transport chains or a pair of transport belts disposed parallel to each other.
	Naminhana teaches a transporting unit that uses a pair of transport chains or a pair of transport belts (73, 74) disposed parallel to each other (Figure 6).  
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Shirakawa et al. to provide a pair of transport belts as taught by Naminhana for the purpose of effectively transporting the medium in a stable manner.
With respect to claim 11, Shirakawa et al. teaches the claimed invention with the exception of the transporting unit has a guide mechanism that guides the transport belts. 
Naminhana teaches a transporting unit with a guide mechanism (22, 72) that guides the transport belts.
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Shirakawa et al. to provide a guide mechanism as taught by Naminhana for the purpose of effectively providing transport of a medium in a stable manner.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Sato et al. (JP 07271111).
	With respect to claim 9, Shirakawa et al. teaches the claimed invention with the exception of a guide unit that is in contact with the flexographic printing plate precursor is provided at the curved transport passage, and at least a surface of the guide unit, which is in contact with the flexographic printing plate precursor, is composed of a resin layer, a plating layer, or a diamond-like carbon layer or is formed of a plurality of uneven portions.
	Sato et al. teaches a guide unit (364) that is in contact with the flexographic printing plate precursor (26), and at least a surface of the guide unit (364), which is in contact with the flexographic printing plate precursor (26), is composed of a resin layer, (Paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Shirakawa et al. to provide a guide unit in contact with the printing plate precursor as taught by Sato et al. for the purpose of preventing the medium from inadvertent escape of the apparatus.

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Hirata (JP 2016133641).
	With respect to claim 15, Shirakawa teaches a rinsing unit (14), however does not explicitly disclose a rinsing unit supplies the washing solution to a back surface of the flexographic printing plate precursor.
	Hirata teaches a rinsing unit (14, 15) supplies the washing solution to a back surface of the flexographic printing plate precursor (M, Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Shirakawa et al. to provide a rinsing unit that supplies washing solution to a back surface as taught by Hirata for the purpose of accurately washing the plate.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Hirata (JP 2016133641) as applied to claim 15 above, and further in view of Watanabe (JP2010083058).
	With respect to claim 16, Shirakawa, as modified, teaches the claimed invention including a rinsing unit with a nozzle (22) that is for supplying a washing solution (Q).  However, Shirakawa does not explicitly disclose a liquid drain nozzle that is provided on the traveling direction side of the flexographic printing plate precursor from the nozzle, and removes the washing solution supplied from the nozzle by jetting or sucking a gas.
	Watanabe teaches an apparatus for washing a plate with a liquid drain nozzle (200) that is provided on the traveling direction side of the flexographic printing plate precursor (100) from the nozzle (200), and removes the washing solution supplied from the nozzle by jetting or sucking a gas (Paragraphs 0005, 0011, 0042, 0043, 0045-0047).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Watanabe, as modified, for the purpose of effectively removing residue from the apparatus.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Arnold et al. (US Publication 2015/0234280) as applied to claim 2 above, and further in view of Namihana (JP 08286388).
	With respect to claim 17, Shirakawa et al., as modified, teaches the claimed invention including a transporting unit (10) that fixes the leader (70a) to the transport belt (Paragraph 0040) and transports the flexographic printing plate precursor (70), however does not explicitly disclose the transporting unit uses a pair of transport chains or a pair of transport belts disposed parallel to each other.
	Naminhana teaches a transporting unit that uses a pair of transport chains or a pair of transport belts (73, 74) disposed parallel to each other (Figure 6).  
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Shirakawa et al., as modified, to provide a pair of transport belts as taught by Naminhana for the purpose of effectively transporting the medium in a stable manner.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Arnold et al. (US Publication 2015/0234280) and Namihana (JP 08286388), as applied to claim 17 above, and further in view of Kako et al. (JP0692492).
	With respect to claim 19, Shirakawa et al., as modified, teaches the claimed invention with the exception of the leader is fixed to the transport chains or the transport belts through at least one method of fixing methods using hooking, screwing, sandwiching, or a magnetic force.
	Kako et al. teaches leader is fixed to the transport chains or the transport belts through at least one method of fixing methods using hooking (Paragraphs 0003, 0004).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Shirakawa et al., as modified, to fix a leader with a hooking method as taught by Kako et al. for the purpose of ensuring the printing plate precursor is stable thereby preventing fluttering of precursor.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (WO2019044319) in view of Arnold et al. (US Publication 2015/0234280) as applied to claim 2 above, and further in view of Yasuhisa et al. (JP 2004090399).

	With respect to claim 20, Shirakawa et al., as modified, teaches the claimed invention with the exception of the transporting unit has a tension adjusting unit that adjusts tension of the flexographic printing plate precursor during transporting.
	Yashuhisa et al. teaches the transporting unit has a tension adjusting unit (31) that adjusts tension of the flexographic printing plate precursor during transporting (Paragraphs 0009, 0011, 0026, 0031).

It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Shirakawa et al., as modified, to provide a tension adjusting unit as taught by Yasuhisa et al. for the purpose of adjusting the tension to facilitate plate exchange at a reduced cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Yoshida et al. (JP 2010-197620) teaches a print plate precursor apparatus and method. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852